Citation Nr: 1430528	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-15 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and A. W.
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from July 1980 to July 1983.  He also had service in the California Army National Guard from February 1985 to March 1988.  Thereafter, he had service in the United States Army Reserve.  From December 1990 to March 1991, his unit was called to active duty in support of Operation Desert Shield/Desert Storm.  However, he did not have any foreign service.  

This case came before the Board of Veterans' Appeals (Board) on appeal from a RO rating decision issued in July 2008.  

In April 2014, during the course of the appeal, the appellant had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that additional development of the record is warranted with respect to the issues of entitlement to service connection for a psychiatric disorder and entitlement to a TDIU.  Accordingly, those issues are addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in July 2001, and confirmed subsequent rating decisions including the most recent one in August 2006, the RO denied the appellant's claim of entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and to include anxiety.

2.  Evidence associated with the record since the August 2006 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The RO's August 2006 rating decision, which denied the appellant's claim of entitlement to service connection for a psychiatric disorder, claimed as anxiety, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).

2.  New and material evidence has been received to reopen the appellant's claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

A review of the record discloses that this is not the appellant's first claim entitlement to service connection for a psychiatric disorder.  In July 2001, the RO denied the appellant's claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  That decision was confirmed and continued by the RO on several occasions (see rating decisions dated in January 2002, January 2004, July 2005), the last time in August 2006.  The appellant was notified of each of those decisions, as well as his appellate rights.  However, he did not perfect a timely appeal with respect to any of those decisions.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2006).  The appellant now asks that the claim be reopened.  

The appellant has been advised of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection. The RO has examined the bases for the denial in the prior decision and provided the petitioner notice describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Not only has the appellant been notified of the information and evidence necessary to substantiate his request to reopen the claim, the following decision is a full grant of benefits with respect to that request.  Accordingly, no further development of the record is warranted, and the Board will conduct an analysis of his claim.  

Analysis  

Service connection is warranted for a particular disability, when there is competent evidence of current disability (generally, a medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In August 2006, when the RO last denied the appellant's claim of service connection for a psychiatric disorder, claimed as anxiety, the relevant evidence on file consisted of the appellant's service the treatment records; records and reports, dated from April 1991 through January 2004, reflecting the appellant's treatment by T. H. C., Jr., D.O.; records reflecting the appellant's VA treatment from June 1998 to July 2006; a blank appointment slip from the Carl Albert Community Mental Health Center; records reflecting the appellant's award of Social Security benefits in April 2006; and a statement from the appellant's mother, dated in April 2006.  In service, the appellant complained or anxiousness during eye surgery in May 1982, and there was a suggestion of anxiety.  In September 1998, the appellant reported taking medication for stress.  They also showed treatment at the Carl Albert Community Mental Health Center in the early 2000's.  However, there was no diagnosis of anxiety.  Accordingly, the appellant could not meet the criteria for service connection, and the claim was denied.  As noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When an appellant seeks to reopen a final decision based on new and material evidence, the Board must first determine whether he has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

In 2009, the U.S. Court of Appeals for Veterans Claims (Court) held that although an appellant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated.  Rather, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Evidence added to the record since the RO's August 2006 decision includes an April 2014 VA record reflecting the appellant's treatment for a mood disorder due, in part, to blindness.  Such evidence is new in the sense that it has not previously been before the VA. It also tends to relate to an unestablished fact necessary to substantiate the claim, that is, the presence of a potential nexus between the appellant's psychiatric disorder and his service-connected eye disorder.  The additional evidence is neither cumulative nor redundant of the evidence of record in August 2006, and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder.  Therefore, it is sufficient to reopen the claim; and to that extent, the appeal is granted.


ORDER

New and material evidence having been received, the request to reopen the appellant's claim of entitlement to service connection for a psychiatric disorder is granted.   


REMAND

In light of the foregoing decision to reopen the claim of entitlement to service connection for a psychiatric disorder, the Board may proceed to evaluate the merits of the claim.  In so doing, the Board must ensure that the duty to assist the appellant in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

It would be premature for the Board to proceed to evaluate the merits of the service connection claim at issue prior to the RO and without further development of the claim, as such action could result in prejudice to the appellant's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.  In addition, further evidentiary development is warranted with respect to the appellant's claim of entitlement to a TDIU.  Accordingly, the case is REMANDED to the AOJ for the following actions:  

1.  The AOJ must ask the appellant for the dates of his treatment at the Carl Albert Community Mental Health Center.  Then, request the records of that treatment directly from that facility.  That request must include, but is not limited to, the records of his treatment from December 1999 through January 2001.  The types of records requested should include, but are not limited to, hospital discharge summaries, daily clinical records, reports of office visits, consultation reports, reports of counseling in both individual and group sessions, reports of laboratory studies, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the appellant and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

2.  The AOJ must request the appellant's records directly from the Social Security Administration.  Such request must include, but is not limited to, a copy of his original award letter, documentation reflecting the disability(ies) upon which his Social Security benefits were granted, and any medical records associated with his grant of Social Security benefits.  

Efforts to obtain the appellant's Social Security records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  

3.  When the actions in parts 1 and 2 have been completed, schedule the appellant for a psychiatric examination to determine the nature and etiology of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a psychiatric disorder(s) is diagnosed, the VA examiner must identify and explain the elements supporting each diagnosis. 

If a psychiatric disorder is diagnosed, the VA examiner must also render an opinion as to whether it is at least as likely as not the result of an incident in service, including, but not limited to, his complaints of anxiousness and anxiety during his hospitalization for surgery in May 1982.  

If PTSD is diagnosed, the AOJ must ensure that the attendant stressor actually occurred.  

Even if the VA examiner does not find that the appellant's psychiatric disorder is proximately due to an incident in the service, that does not end the inquiry.  The VA examiner must render an opinion as to whether or not the appellant's psychiatric disorder is PROXIMATELY DUE TO OR HAS BEEN AGGRAVATED BY his service-connected disorders.  

An 80 percent combined rating is in effect for the appellant's service-connected disabilities:  diplopia, evaluated as 60 percent disabling; a bilateral hearing loss disability, evaluated as 30 percent disabling; and tinnitus, evaluated as 10 percent disabling.  

In order to determine aggravation, there must be an increase in the severity of the psychiatric disorder that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the psychiatric disorder.  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

For ALL OPINIONS, the VA examiner must state HOW AND WHY he or she reached the opinion they did.  In so doing, the VA examiner must address the April 2014 diagnosis by the VA psychiatrist, R. N. M., M.D.  Dr. M. stated that the appellant had a mood disorder due, in part, to blindness.  

If the VA examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

4.  When the actions in parts 1, 2, and 3 have been completed, schedule the appellant for a comprehensive examination to determine whether his service-connected disabilities, by themselves, preclude him from securing and following a substantially gainful occupation.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  

Any consideration as to whether the appellant is unemployable is a subjective one, that is, one that is based upon the appellant's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  

The sole fact that an appellant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment.

Advancing age and nonservice-connected disability may not be considered in the determination of whether an appellant is entitled to a TDIU.  

For all opinions rendered, the VA examiner must state HOW AND WHY he or she reached the opinion they did.  The VA examiner must address the opinion of the VA optometrist who examined the appellant's eyes in January 2011.  She opined that the appellant's occupation would be affected by impaired reading and writing due to a legally blind right eye.  

If the VA examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

5.  The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim.  

In the event that the appellant does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination should be associated with the claims folder, if possible.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

6.  When the actions requested in parts 1, 2, 3, 4, and if, necessary, 5, have been completed, the AOJ must undertake any other indicated development.  Then readjudicate the issues of entitlement to service connection for a psychiatric disorder and entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


